      6:19-cv-01305-TMC         Date Filed 05/03/19     Entry Number 1       Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISON

CHASING RABBITS, LLC,               )
                                    )               Case No. ____________
            Plaintiff,              )
                                    )
      v.                            )
                                    )               JURY TRIAL DEMANDED
CHASING TEA LLC,                    )
                                    )
            Defendant.              )
____________________________________)

                                         COMPLAINT

         Plaintiff CHASING RABBITS, LLC (“Chasing Rabbits” or “Plaintiff”) brings this action

pursuant to 15 U.S.C. §§ 1114 and 1125 and S.C. Code Ann. § 39-5-20 et seq., seeking injunctive

relief and damages against Defendant CHASING TEA LLC (“Defendant”) for trademark

infringement and counterfeiting, unfair competition, and unfair and deceptive trade practices, and

alleges as follows:

                                           PARTIES

         1.     Plaintiff is a company formed under the laws of the state of California, having a

place of business at 4318 Redwood Hwy Unit 100, San Rafael, California, 94903.

         2.     Defendant, on information and belief, is a limited liability company formed under

the laws of the State of South Carolina, doing business as “Chasing Rabbits Tea Company,” and

having a principal place of business at 131 East McBee Avenue, Greenville, South Carolina,

29601.




                                                1
      6:19-cv-01305-TMC           Date Filed 05/03/19       Entry Number 1       Page 2 of 11




                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over Lanham Act claims pursuant to 15

U.S.C. § 1121 and 28 U.S.C. § 1331, and supplemental jurisdiction over state law claims pursuant

to 28 U.S.C. § 1367.

        4.      This Court has personal jurisdiction over Defendant consistent with the principles

underlying the U.S. Constitution and S.C. Code Ann. § 36-2-802.

        5.      On information and belief, Defendant is organized under the laws of, and maintains

its principal place of business in, the state of South Carolina, and is subject to general personal

jurisdiction in this State and District by virtue of its contacts here.

        6.      Venue is proper in this Court under the provisions of 28 U.S.C. § 1391 and in this

Division pursuant to Local Civ. Rule 3.01(A) (D.S.C.). Defendant is located in this District and

Division, a substantial part of the events giving rise to Plaintiff’s claims occurred in this State and

District and Division, and Defendant is subject to general personal jurisdiction in this State.

                                   FACTUAL BACKGROUND

        7.      Plaintiff is in the business of selling beverage products that are distributed

throughout the United States. Plaintiff also invests in ongoing development of new flavors and

packaging for products that Plaintiff will sell throughout the United States.

        9.      Plaintiff is the owner of U.S. Trademark Registration Nos. 3,938,075 and

5,280,866 for CHASING RABBITS (“CHASING RABBITS marks”), directed to International

Class 032, and US Classes 045, 046, and 048, including goods and services identified as non-

alcoholic beverages, namely, carbonated beverages; sports drinks, namely, energy drinks.

Plaintiff’s CHASING RABBITS marks were first used in commerce in connection with such

goods as early as 2010. U.S. Trademark Registration No. 3,938,075 issued on March 29, 2011,



                                                   2
      6:19-cv-01305-TMC         Date Filed 05/03/19       Entry Number 1       Page 3 of 11




from an application filed on August 25, 2010. U.S. Trademark Registration No. 5,280,866 issued

on September 5, 2017 from an application filed on February 10, 2017.

        10.    Plaintiff’s beverage products are sold under the CHASING RABBITS marks.

Plaintiff has used the CHASING RABBITS marks for a number of years as the dominant portion

of its trade name and trademark to promote and sell its beverages in interstate commerce. Plaintiff

has made extensive use of the CHASING RABBITS marks.

        11.     Plaintiff is the exclusive manufacturer of CHASING RABBITS beverages,

including teas. See, e.g., Chasing Rabbits, https://chasingrabbits.com, last visited Feb. 15, 2019.




        12.     On information and belief, Defendant is engaged in the business of making, using,

offering for sale, selling, and importing through established streams of commerce throughout the

                                                 3
      6:19-cv-01305-TMC             Date Filed 05/03/19   Entry Number 1     Page 4 of 11




United States, including to customers and potential customers in this State and District, beverage

products, including “over 80 different tea options” (hereinafter, “Defendant’s Beverages”). See,

e.g., Chasing Rabbits Tea Company Facebook Post, November 29, 2018 (using

“#chasingrabbitstea” to advertise Defendant’s Beverages through Facebook).




        13.     On information and belief, Defendant has been distributing, advertising, offering

for sale and selling, and presently are offering for sale and selling, Defendant’s Beverages

throughout the United States, including to customers and potential customers in this State and

District. See, e.g., Chasing Rabbits Tea Company Facebook Post, March 8, 2018 (comment by

“calamitykate220”: “Tons of tea…literally tons…and thousands of labels. Love you forever.” and

“linzande”: “I’m visiting Greenville at the end of the month and I am SO EXCITED to come by!!

I miss my favorite tea store!!”).




                                                  4
     6:19-cv-01305-TMC        Date Filed 05/03/19    Entry Number 1      Page 5 of 11




       14.     Defendant uses the CHASING RABBITS designation in connection with the

distribution, advertisement, offer for sale, and sale of Defendant’s Beverages. See, e.g.,

Defendant’s pre-packaged loose leaf tea sold under the name “Chasing Rabbits Tea Co.”




                                              5
      6:19-cv-01305-TMC          Date Filed 05/03/19       Entry Number 1        Page 6 of 11




         15.    The CHASING RABBITS designation used by Defendant for Defendant’s

Beverages is identical to the CHASING RABBITS mark owned and used by Plaintiff.

         16.    Defendant’s Beverages are identical and/or substantially similar to Plaintiff’s

beverages sold under the CHASING RABBITS marks, and both Defendant’s and Plaintiff’s

Beverages are sold to the same class of consumers through the same channels of trade.

         17.    Defendant’s unauthorized use of the CHASING RABBITS marks in connection

with Defendant’s Beverages is likely to cause confusion among consumers as to the affiliation,

connection, association, origin, sponsorship, or approval of Defendant’s Beverages with or by

Plaintiff.

         18.    Plaintiff’s name, reputation, and goodwill are suffering and will continue to suffer

as a result of Defendant’s unauthorized use of the CHASING RABBITS marks, given that

Defendant’s customers will associate any issues with Defendant’s Beverages as emanating from

Plaintiff.

         19.    Plaintiff has sent three letters (on December 5, 2016, November 4, 2017. and

January 23, 2019) to Defendant demanding that Defendant cease the unauthorized use of the

CHASING RABBITS mark (attached as Exhibits A, B, and C). On information and belief,

Defendant continues to use Plaintiff’s mark. Defendant’s actions have been intentional, willful,

malicious, and in complete disregard of Plaintiff’s trademark rights.

         20.    Defendant’s activities have caused and will continue to cause damage to Plaintiff

by, inter alia, harming Plaintiff’s sales, distribution, goodwill, and reputation.

         21.    Plaintiff is suffering damage as a result of Defendant’s acts in an amount not yet

determined.




                                                  6
      6:19-cv-01305-TMC          Date Filed 05/03/19      Entry Number 1        Page 7 of 11




         22.    Defendant’s unlawful conduct has irreparably harmed Plaintiff, and unless

enjoined, will continue to harm Plaintiff through injury and loss to Plaintiff’s business, reputation,

and goodwill. Plaintiff has no adequate remedy at law to redress these injuries.

                                         COUNT I
                          Trademark Infringement – 15 U.S.C. § 1114

         23.    Plaintiff realleges and incorporates herein by reference the foregoing paragraphs.

         24.    Plaintiff owns valid and enforceable trademark rights in the CHASING RABBITS

marks.

         25.    Plaintiff has the exclusive right to use the CHASING RABBITS marks in

commerce in connection with the goods recited in its trademark registration, including, without

limitation, non-alcoholic beverages.

         26.    In connection with the sale, offering for sale, distribution, and/or advertising of

beverage products, Defendant has knowingly and willfully infringed Plaintiff’s rights in its

federally-registered CHASING RABBITS marks by virtue of its distribution and sales of identical

and/or substantially similar beverages under the same name and in the same channels of trade,

which use is likely to cause confusion, or to cause mistake, or to deceive..

         27.    As a result of Defendant’s willful and intentional infringement, Plaintiff has

suffered damages, including lost sales, lost profits, and lost goodwill.

         28.    Plaintiff is entitled to damages in an amount to be proven at trial, pursuant to 15

U.S.C. §§ 1117(a).

         29.    Defendant’s unauthorized use of the CHASING RABBITS marks, in violation of

15 U.S.C. § 1114, has caused irreparable injury to Plaintiff’s reputation and goodwill. Upon

information and belief, unless restrained and enjoined, Defendant will continue to infringe

Plaintiff’s rights in the CHASING RABBITS marks.


                                                  7
      6:19-cv-01305-TMC             Date Filed 05/03/19   Entry Number 1       Page 8 of 11




        30.     Plaintiff’s remedy at law is not adequate to redress the harm Defendant has caused

and will continue to cause until its conduct is restrained, entitling Plaintiff to injunctive relief

pursuant to 15 U.S.C. § 1116 and the equitable authority of this Court.

                                         COUNT II
                            Unfair Competition – 15 U.S.C. § 1125(a)

        31.     Plaintiff realleges and incorporates herein by reference the foregoing paragraphs.

        32.     Defendant’s use of the CHASING RABBITS marks in connection with the sale,

offering for sale, distribution, and/or advertising of beverages by Defendant, is likely to cause

confusion, or to cause mistake, or to deceive as to the affiliation, connection, or association of

Defendant with Plaintiff, or as to the origin, sponsorship, or approval of Defendant’s beverages by

Plaintiff, in violation of 15 U.S.C. § 1125(a)(1)(A).

        33.     Defendant has competed unfairly with Plaintiff and realized unjust profits as a

result of its unfair competition.

        34.     Defendant has knowingly and willfully infringed Plaintiff’s rights in the

CHASING RABBITS marks by virtue of Defendant’s use in commerce of the CHASING

RABBITS marks in connection with its own non-alcoholic beverage products.

        35.     As a result of Defendant’s acts of unfair competition as alleged herein, Plaintiff

has suffered damages, including lost sales, lost profits, and lost goodwill.

        36.     Plaintiff is entitled to damages in an amount to be proven at trial, pursuant to 15

U.S.C. §§ 1117(a).

        37.     Defendant’s acts of unfair competition have caused irreparable injury to Plaintiff’s

reputation and goodwill. Upon information and belief, unless restrained and enjoined, Defendant

will continue its acts of unfair competition.




                                                  8
      6:19-cv-01305-TMC         Date Filed 05/03/19      Entry Number 1        Page 9 of 11




        38.     Plaintiff’s remedy at law is not adequate to redress the harm Defendant has caused

and will continue to cause until its conduct is restrained, entitling Plaintiff to injunctive relief

pursuant to 15 U.S.C. § 1116 and the equitable authority of this Court.

                                        COUNT III
                  Unfair Trade Practices – S.C. Code Ann. § 39-5-20 et seq.

        39.     Plaintiff realleges and incorporates herein by reference the foregoing paragraphs.

        40.     Defendant’s acts alleged herein have been willful, reckless, wanton, egregious,

unfair, unethical, deceptive, and unscrupulous.

        41.     Defendant’s conduct, which is in or affecting commerce, constitutes unfair

methods of competition and/or unfair and deceptive acts or practices, within the meaning of S.C.

Code Ann. § 39-5-20 et seq. and South Carolina common law.

        42.     Plaintiff has been damaged by Defendant’s conduct and is entitled to monetary and

injunctive relief pursuant to S.C. Code Ann. § 39-5-20 et seq. and other applicable law, such as an

award of monetary damages, including the amount of the actual losses caused to Plaintiff by

Defendant’s unfair competition, lost profits, disgorgement of the unfair gains and other unjust

enrichment benefiting Defendant, attorney’s fees, costs, and treble damages pursuant to S.C. Code

Ann. § 39-5-140, together with any and all amounts to be shown at trial.

                                   REQUEST FOR RELIEF

WHEREFORE, Plaintiff prays for the entry of a judgment:

       1.      Holding that Defendant has infringed the CHASING RABBITS marks;

       2.      Permanently enjoining Defendant, its officers, agents, representatives, employees,

and those persons acting in concert or participation with Defendant, from using the CHASING

RABBITS marks, or any other mark, word, name, symbol, or slogan which is likely to cause




                                                  9
     6:19-cv-01305-TMC          Date Filed 05/03/19       Entry Number 1     Page 10 of 11




confusion, mistake, or deception with respect to Plaintiff’s CHASING RABBITS marks, pursuant

to 15 U.S.C. § 1116(a);

       3.      Ordering Defendant to pay all actual damages suffered by Plaintiff as a result of

Defendant’s infringing activities, pursuant to 15 U.S.C. § 1117(a);

       4.      Ordering Defendant to disgorge all profits attributable to Defendant’s infringing

activities, pursuant to 15 U.S.C. § 1117(a);

       5.      Granting Plaintiff an additional monetary award against Defendant to account for

Defendant’s unlawful conduct, according to the circumstances of the case;

       6.      Granting Plaintiff treble damages and attorney’s fees, and other costs due to the

willful, reckless, wanton, egregious, unfair, unethical, deceptive, and unscrupulous conduct of

Defendant, pursuant to 15 U.S.C. § 1117(a) and S.C. Code Ann. § 39-5-140;

       7.      Ordering that Defendant pay the costs of this action, pursuant to 15 U.S.C.

§ 1117(a);

       8.      Granting Plaintiff equitable relief, including permanent injunction against further

acts of infringement, in order to stop the harm caused to Plaintiff;

       9.      Awarding Plaintiff pre-judgment and post-judgment interest;

       10.     Awarding such other and further relief as this Court deems just and equitable.

                                 DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable.



                                     [signature page to follow]




                                                  10
    6:19-cv-01305-TMC   Date Filed 05/03/19   Entry Number 1       Page 11 of 11




DATED: May 3, 2019                  Respectfully submitted,

                                    HAYNSWORTH SINKLER BOYD, P.A.

                                    By: s/ Steve A. Matthews
                                           Steve A. Matthews
                                           Federal ID No. 5119
                                           smatthews@hsblawfirm.com
                                           803.540.7827

                                    Facsimile:    803.765.1243
                                    1201 Main Street (29201-3226)
                                    P.O. Box 11889 (29211-1889)
                                    Columbia, South Carolina


                                    James C. Otteson
                                    [pro hac vice application pending]
                                    DECHERT LLP
                                    2440 W. El Camino Real, Suite 700
                                    Mountain View, CA, 94040-1499
                                    (650) 813-4816
                                    jim.otteson@dechert.com

                                    Daniel R. Roberts
                                    [pro hac vice application pending]
                                    DECHERT LLP
                                    Cira Centre, 2929 Arch Street
                                    Philadelphia, PA, 19104-2808
                                    (215) 994-2271
                                    daniel.roberts@dechert.com


                                    Counsel for Plaintiff Chasing Rabbits, LLC




                                      11
